Shaw, C. J.
We take the rule to be well settled, in criminal cases, that when a continuing offence is alleged to nave been on a certain day, and on divers days and times between that and another day specified, the proof must be confined to acts done within the time. It is equally well settled, that when an offence is alleged to have been committed on a day specified, the day is matter of form to lay the venue, and proof of the offence committed at any time within the statute of limitations will be sufficient to sustain the indictment, except where time enters into the nature of the offence. In the present case, the offence being alleged to have been committed on a day specified, and on diverp days since, the proof should have been confined to acts done within the time specified ; and it was irregular to admit proof of acts done prior to the day specified, though within the period of the statute of limitations — Rev. Sts. c. 136, § 16.

Verdict set aside, and a new trial granted.